DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	4
A. Claims 14 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	4
B. Claims 14 and 19 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.	5
IV. Claim Rejections - 35 USC § 102	5
A. Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0145082 (“Lee-082”).	6
B. Claims 11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287758 (“Ando”).	7
V. Claim Rejections - 35 USC § 103	9
A. Claims 1, 8-10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of US 2019/0148427 (“Lee-427”).	9
B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Lee-427, as applied to claim 1 above, and further in view of US 2018/0301491 (“Nakamoto”).	12
C. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Lee-427, as applied to claim 1 above, and further in view of US 2009/0289345 (“Tsai”).	14
D. Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0181637 (“Harada”) in view of Lee-427.	14
E. Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Lee-427, as applied to claim 1 above, and further in view of US 2015/0115386 (“Chuang”).	17
F. Claims 1, 2, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246707 (“Koo”) in view of US 2015/0243805 (“Chien”).	18
VI. Double Patenting	23
Conclusion	23


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
The Instant Application contains the following patentably distinct species, shown in the drawings and as explained in the specification, as set forth in following groups:
A. As shown in Figs. 1-4
B. As shown in Figs. 5-8
The species are independent or distinct because each is explained in the specification as having mutually exclusive features, as evidenced by the figures.  For example, the species shown in Figs. 1-4 includes an STI structure 108 and pad structure 308 including portions extending through the STI structure 108 to contact the interconnect wiring lines 206.  By contrast, the species shown in Figs. 5-8 includes a capping structure 512 and excludes the pad 308 and STI 108 structures.  
Currently, all claims are drawn to the species group B at least because each of independent claims 1, 11, and 16 requires the claimed capping structure 512.  If, at any time during the course of examination, Applicant were to amend the claims (or add new process claims) drawn the species group A, as shown in Figs. 1-4, then said amended or new claims may be subject to restriction by original presentation.  (See 37 CFR 1.145 and MPEP 818.02(a) and 821.03.)



III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 14 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14 and 19 read,
14. The semiconductor image sensor device of claim 11, wherein a depth of the pad structure is between about 80% and about 95% of a thickness of the semiconductor layer.  
19. The semiconductor image sensor device of claim 16, wherein a depth of the pad structure is between about 80% and about 95% of a thickness of the semiconductor layer.  
Figs. 5-8 show that the depth D of the pad structure 510/512/514 is determined from the front surface 505 of the semiconductor layer in contact with the interconnect layer 602/604/606.  As currently drafted, however, claims 14 and 19 are broad enough to cover the claimed “depth” D of the pad structure 510/512/514 being determined from either surface of the semiconductor layer 504. 
There is not written descriptive support in the Instant Application for the depth D being determined from the back surface, i.e. the surface opposite to the front surface 505.  As such, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
B. Claims 14 and 19 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
See MPEP § 2172.01.  The omitted element is defining the front surface 505 of the semiconductor layer 504 from which the depth D of the pad structure is determined to be 80% to 95% of the thickness T of said semiconductor layer 504.  (See discussion under the rejection under 35 USC 112(a), above.)

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
A. Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0145082 (“Lee-082”).
Lee-082 shares a common assignee with the Instant Application.  Lee-082 has a publication date (28 May 2015) that predates the effective filing date of the Instant Application (28 November 2017) by more than one year; therefore, Lee-082 is available as prior art under 35 USC 102(a)(1) and there is no exception under 35 USC 102(b)(1) to disqualify the availability of Lee-082 as prior art. 
With regard to claim 11, Lee-082 discloses, generally in Fig. 2,
11. A semiconductor image sensor device [Title, Abstract], comprising: 
[1] a plurality of photo detectors 200 in a semiconductor layer 102, wherein the plurality of photo detectors 200 are configured to sense radiation that enters the semiconductor layer 102 from a first surface 102b [i.e. “backside” as stated in title = top surface shown in Fig. 2; ¶¶ 15, 48]; 
[2a] a pad structure 108b/108c/112/122, 108b/108c/114/124 in the semiconductor layer, the pad structure comprising: 
[2b] a metal fill 116, 118 [¶¶ 35, 38]; 
[2c] a capping layer 108b/108c [¶¶ 18, 21] on the metal fill 116, 118; and 
[2d] a liner layer 112, 114 [¶¶ 27-28] between the metal fill 116, 118 and the semiconductor layer 102; and 
[3] an interconnect structure 122, 124, 126 [¶¶ 36, 39, 42] attached to a second surface [front surface = bottom surface in Fig. 2] of the semiconductor layer 102 that is opposite to the first surface [top surface in Fig. 2], 
[4] wherein at least one conductive line 122, 124 of the interconnect structure 122, 124, 126 is in contact with the metal fill 116, 118.  
With regard to feature [1] of claim 11, although Fig. 2 shows only one photo detector 200, because Lee-082 is directed to a backside-illuminated photodetector used in image sensors (Lee-082: ¶ 1), it is inherent that there are a plurality of photo detectors 200 because an image 
With regard to claim 15, Lee-082 further discloses,
15. The semiconductor image sensor device of claim 11, wherein the capping layer 108b/108c is configured to be electrically connected to external circuitry [¶¶ 36-37, 39-40].  

B. Claims 11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287758 (“Ando”).
With regard to claim 11, Ando discloses,
11. A semiconductor image sensor device, comprising: 
[1] a plurality of photo detectors [“photodiodes 101”] in a semiconductor layer 100 [¶ 14; Fig. 1], wherein the plurality of photo detectors 101 are configured to sense radiation that enters the semiconductor layer from a first surface [“SECOND SURFACE SIDE”]; 
[2a] a pad structure 115/C10/P01 [¶¶ 18, 33] in the semiconductor layer 100 [Figs. 2A-3E], the pad structure comprising:
[2b] a metal fill C10(=C01/C02) [Fig. 2D; ¶ 26]; 
[2c] a capping layer P01 [¶ 33; Fig. 3E] on the metal fill C01/C02; and 
[2d] a liner layer 115, 
[2e] wherein the liner layer 115 is between the metal fill C02 and the semiconductor layer 100; and 
[3] an interconnect structure 106 [¶¶ 15, 20] attached to a second surface  of the semiconductor layer 100 that is opposite to the first surface [“FIRST SURFACE SIDE”], 
[4] wherein at least one conductive line 105 of the interconnect structure 106 is in contact with the metal fill C01/C02.  
With regard to claim 15, Ando further discloses,
P01 is configured to be electrically connected to external circuitry [by means of P02 of overall pad structure P10] [¶¶ 17-18; Fig. 3E].  

With regard to claim 16, Ando further discloses,
16. A semiconductor image sensor device, comprising: 
[1] a plurality of photo detectors [“photodiodes 101”] in a semiconductor layer 100 [¶ 14; Fig. 1], wherein the plurality of photo detectors 101 are configured to sense radiation that enters the semiconductor layer from a top surface [“SECOND SURFACE SIDE”]; 
[2a] a pad structure 115/C10/P01 [¶¶ 18, 33] in the semiconductor layer 100 [Figs. 2A-3E], the pad structure comprising:
[2b] a metal fill C10(=C01/C02) [Fig. 2D; ¶ 26]; 
[2c] a capping layer P01 [¶ 33; Fig. 3E] on the metal fill C01/C02; and 
[2d] a liner layer 115, 
[2e] wherein the liner layer 115 is between the metal fill C02 and the semiconductor layer 100 and between the capping layer C01 and the semiconductor layer 100; 
[3] an isolation material 110 [¶¶ 16, 21; Fig. 3C] on the top surface [“SECOND SURFACE SIDE”] of the semiconductor layer 100 and over the pad structure 115/C01/C02/P01 [Fig. 3E]; and 
[4] an opening 119 [Fig. 3D] at the top surface of the semiconductor layer 100, where the opening 119 exposes the capping layer P01 through the isolation material 110 [Fig. 3E].  
With regard to claim 17, Ando further discloses,
17. The semiconductor image sensor device of claim 16, further comprising
an interconnect structure 106 bonded to a bottom surface [“FIRST SURFACE SIDE”] of the semiconductor layer 100 that is opposite to the top surface [“SECOND SURFACE SIDE”] [¶¶ 15, 20; Fig. 3E], 
wherein at least one conductive line 105 of the interconnect structure 106 is in contact with the metal fill C01/C02 [Fig. 3E].  
 With regard to claim 20, Ando further discloses,
P01 is configured to be electrically connected to external circuitry [by means of P02 of overall pad structure P10] [¶¶ 17-18; Fig. 3E].

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 8-10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of US 2019/0148427 (“Lee-427”).
Claims 12 and 18 read,
12. The semiconductor image sensor device of claim 11, further comprising an isolation material that includes a plurality of deep trench isolation structures in the semiconductor layer.
13. The semiconductor image sensor device of claim 12, wherein at least one deep trench isolation structure is between adjacent photo detectors of the plurality of photo detectors.  
18. The semiconductor image sensor device of claim 16, wherein the isolation material comprises at least one deep trench isolation structure between adjacent photo detectors of the plurality of photo detectors.
The prior art of Ando, as explained above, discloses each of the features of claims 11 and 16. 
Ando does not disclose that the isolation material includes a plurality of deep trench isolation structures in the semiconductor layer.
Lee-427, like Ando, is directed to a backside-illuminated images sensor including a pixel region where the photodiodes PD1, PD2 are formed as well as pad structures 39 connected the 17 of an interconnect structure 15/17, said interconnect structure 15/17 formed on the surface 1a of the semiconductor layer 1 opposite to the light-receiving surface 1b of said semiconductor layer 1 (Lee-427: Fig. 2, ¶¶ 2, 17, 18, 31).  Also like Ando, Lee-427 further teaches an isolation layer 25 or 23/25 having an opening therein through which connections to the pad structure 39 can be made (Lee-427; ¶¶ 20, 28).  In addition, Lee-427 further teaches that the isolation layer 25 or 23/25 includes deep trench isolation structures 29, called “pixel separation pattern 29”, formed between adjacent photodiodes PD1, PD2 (Lee-427: ¶ 28), as required by claims 12, 13 and 18. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to extend the isolation layer 110 of Ando to include “deep trench isolation structure[s] 29 between adjacent photo detectors 101 of the plurality of photo detectors”, in order to isolate the photodiodes from each other and thereby reduce dark current, as taught in Lee-427 (at ¶ 28).  As such, Lee-427 may be seen as an improvement to Ando in this regard.  (See MPEP 2143.)
This is all of the features of claims 12 and 18.

Claim 1 reads,
1. A semiconductor image sensor device, comprising: 
[1] a semiconductor layer having a first surface and a second surface that is opposite to the first surface; 
[2] an interconnect structure disposed on the first surface of the semiconductor layer; 
[3] a plurality of radiation-sensing regions formed in the semiconductor layer, wherein the plurality of radiation-sensing regions are configured to sense radiation that enters the semiconductor layer from the second surface; 
[4] a plurality of back side deep trench isolation (BDTI) structures formed in the semiconductor layer; and 

[5b] a metal fill; 
[5c] a capping structure on the metal fill; and 
[5d] a liner layer on the capping structure.  
With regard to claim 1, Ando discloses,
1. A semiconductor image sensor device, comprising: 
[1] a semiconductor layer having a first surface and a second surface [“SECOND SURFACE SIDE”] that is opposite to the first surface [“FIRST SURFACE SIDE”]; 
[2] an interconnect structure 106 disposed on the first surface of the semiconductor layer 101 [Fig. 3B]; 
[3] a plurality of radiation-sensing regions [“photodiodes 101”; ¶ 14] formed in the semiconductor layer 100, wherein the plurality of radiation-sensing regions 101 are configured to sense radiation that enters the semiconductor layer 101 from the second surface [“SECOND SURFACE SIDE”]  [Fig. 1]; 
[4] … [not taught] …  
[5a] a pad structure 115/C10/P01 [¶¶ 18, 33] in the semiconductor layer 100 [Figs. 2A-3E], the pad structure comprising:
[5b] a metal fill C10(=C01/C02) [¶ 26; Fig. 2D];  
[5c] a capping layer P01 [¶ 33; Fig. 3E] on the metal fill C01/C02; and 
[5d] a liner layer 115 on the capping structure P01.  
With regard to feature [5d] of claim 1, the term “on” may be interpreted as “contacting”.  The liner layer 115 contacts the side surface of the capping layer P01 as shown in Fig. 3E of Ando.  
In the alternative, the pad structure in Ando may be interpreted as follows:
[5a] a pad structure 115/C10 [¶¶ 18, 33] in the semiconductor layer 100 [Figs. 2A-3E], the pad structure comprising:
[5b] a metal fill C02 [¶ 26; Fig. 2D];  
[5c] a capping layer C01 [¶ 26; Fig. 2D] on the metal fill C02; and 
115 on the capping structure C01.  
Thus, either of C01 and P01 may be interpreted as the claimed “capping structure”.
With regard to feature [4] of claim 1, 
[4] a plurality of back side deep trench isolation (BDTI) structures formed in the semiconductor layer; and 
As explained above, Ando does not disclose that the isolation material includes a plurality of deep trench isolation structures in the semiconductor layer, and the inclusion of the BDTI 29 of Lee-427 between adjacent photodiodes 101 in Ando that can be made as an extension of the isolation layer 110 of Ando, as taught by the extension of the isolation layer 25 or 23/25 of Lee-427 to form the BDTI 29 is obvious.
This is all of the features of claim 1.
With regard to claim 8, Ando further discloses,
8. The semiconductor image sensor device of claim 1, wherein the metal fill C02 is in contact with the liner layer 115 [when P01 is interpreted as the capping structure].  
With regard to claim 9, Ando further discloses,
9. The semiconductor image sensor device of claim 1, further comprising an isolation material 110 [modified according to Lee-427 to form the BDTI, as explained above] formed on the second surface [“SECOND SURFACE SIDE”] of the semiconductor layer 100.  
With regard to claim 10, Ando further discloses,
10. The semiconductor image sensor device of claim 1, wherein the capping structure P01 is configured to be electrically connected to external circuitry [by means of P02 of overall pad structure P10] [¶¶ 17-18; Fig. 3E].

B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Lee-427, as applied to claim 1 above, and further in view of US 2018/0301491 (“Nakamoto”).
Claim 4 reads,

The prior art of Ando in view of Lee-427, as explained above, teaches each of the features of claim 1. 
While Ando discloses a light-shielding grid 111 above the semiconductor layer 100 (Ando: Fig. 1A; ¶ 16) does not teach the material from which it is made and therefore does not disclose a “composite metal grid structures”.  
Nakamoto, like each of Ando and Lee-427, is drawn to an imaging device including an array of photodiodes 42(PD) (Nakamoto: Figs. 4, 5; ¶¶ 55-56, 65-66).  Also like Ando, Nakamoto teaches a color filter including color filter elements formed over corresponding photodiodes (Nakamoto: 47, Figs. 5, 8, 13; ¶ 75; Ando: 113, Fig. 1A, ¶ 16).  Nakamoto further teaches that the color filter elements are separated from each other with composite metal grid structures, i.e. “first wall 50” (Nakamoto: ¶ 73), which may include plural layers, e.g. 43/45 (Fig. 8) or 43/44/45 (Figs. 5, 13), wherein the first layer 43 is a light-shielding material --like Ando-- that may be a metal layer or stack of metal layers (Nakamoto: ¶¶ 68-70) and layers 44 and 45 may be insulating layers such as silicon oxide and silicon nitride (Nakamoto: ¶¶ 68, 71, 72).  Nakamoto further explains that the composite metal grid “improve the sensitivity while suppressing color mixing” (Nakamoto: ¶ 82).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the composite metal grid of Nakamoto between the color filter elements 113 of Ando, because the composite structure in Nakamoto not only provides the light-shielding effect of the light shield 111 in Ando but also “improve[s] the sensitivity while suppressing color mixing”, as taught in Nakamoto (Nakamoto: ¶ 82).  As such, Nakamoto may be seen as an improvement to Ando in this regard.  (See MPEP 2143.)

C. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Lee-427, as applied to claim 1 above, and further in view of US 2009/0289345 (“Tsai”).
Claim 5 reads,
5. The semiconductor image sensor device of claim 1, wherein the pad structure has a width between 10 μm and 150 μm.  
The prior art of Ando in view of Lee-427, as explained above, teaches each of the features of claim 1. 
Ando does not provide the width of the pad structure 115/C10/P01.
Tsai, like Ando, teaches a semiconductor device that may be an image sensing device (Tsai: ¶ 19) including a semiconductor layer 200 (¶ 21) having a pad structure including a liner 316 and a metal layer 308 formed in a trench 302.  From the dimensions of the various elements c1, L1, L2, and L3, the width of the trench 302 is greater than the width c1 (20 μm) and less than the width L1 (100 μm) (Tsai: Fig. 2A, ¶ 24), which fall entirely within the claimed range.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the width of the pad structure 115/C10/P01 between 20 μm and 100 μm because Tsai teaches that this dimension is old, well-known and suitable width dimensions for pad structures extending through the semiconductor layer of an imaging device, and is suitable for standard interconnect 308a dimensions.  

D. Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0181637 (“Harada”) in view of Lee-427.
Claim 1 reads,
1. A semiconductor image sensor device, comprising: 

[2] an interconnect structure disposed on the first surface of the semiconductor layer; 
[3] a plurality of radiation-sensing regions formed in the semiconductor layer, wherein the plurality of radiation-sensing regions are configured to sense radiation that enters the semiconductor layer from the second surface; 
[4] a plurality of back side deep trench isolation (BDTI) structures formed in the semiconductor layer; and 
[5a] a pad structure formed in the semiconductor layer, the pad structure comprising: 
[5b] a metal fill; 
[5c] a capping structure on the metal fill; and 
[5d] a liner layer on the capping structure.  
With regard to claim 1, Harada discloses, generally in Fig. 1, 
1. A semiconductor image sensor device [Title, Abstract], comprising: 
[1] a semiconductor layer 4 having a first surface [bottom surface of 4 in Fig. 1] and a second surface [top surface of 4 in Fig. 1] that is opposite to the first surface; 
[2] an interconnect structure 5 disposed on the first surface of the semiconductor layer 4; 
[3] a plurality of radiation-sensing regions 80 [photodiodes] formed in the semiconductor layer 4, wherein the plurality of radiation-sensing regions 80 are configured to sense radiation that enters the semiconductor layer 4 from the second surface [top surface of 4 in Fig. 1]; 
[4] … [not taught] …  
[5a] a pad structure 5/7/40 formed in the semiconductor layer 4, the pad structure 5/7 comprising: 
[5b] a metal fill [polysilicon 24 of Figs. 2D-2F changed to metal fill 26, e.g. Cu, Al, W in Figs. 3A-3C; ¶¶ 53-55, 78-82]; 
[5c] a capping structure [polysilicon 25 of Figs. 2M-2O changed to the metal capping 26 in Figs. 3A-3C; ¶¶ 63-65, 78-82]; and 
[5d] a liner layer 40 on the capping structure 26(25).

features [5b] and [5c] of claim 1, the capping structure 26(25) and the metal fill 26(24) are initially formed as a separate structures as shown in Figs. 2D-2F and 2M-2O.  The different portions read on the claimed metal fill and capping layer, given the broadest reasonable interpretation of the claims consistent with the Instant Specification. 
With regard to feature [5d] of claim 1, the term “on” may be interpreted as “contacting”.  The liner layer 40 contacts the side surface and a portion of the bottom surface of the capping layer 26(25), as shown in Figs. 2M-2N and 3A-3B of Harada.  
This is all of the features of claim 1 disclosed in Harada.

With regard to feature [4] of claim 1, 
[4] a plurality of back side deep trench isolation (BDTI) structures formed in the semiconductor layer; and 
Harada does not disclose that the isolation material includes a plurality of BDTI structures in the semiconductor layer 4.
Lee-427, like Harada, is directed to a backside-illuminated images sensor including a pixel region where the photodiodes PD1, PD2 are formed as well as pad structures 39 connected the wiring line 17 of an interconnect structure 15/17, said interconnect structure 15/17 formed on the surface 1a of the semiconductor layer 1 opposite to the light-receiving surface 1b of said semiconductor layer 1 (Lee-427: Fig. 2, ¶¶ 2, 17, 18, 31).  Lee-427 further teaches an isolation layer 25 or 23/25 having an opening therein through which connections to the pad structure 39 can be made (Lee-427; ¶¶ 20, 28).  In addition, Lee-427 further teaches an isolation layer 25 or 23/25 including deep trench isolation structures 29, called “pixel separation pattern 29”, formed between adjacent photodiodes PD1, PD2 (Lee-427: ¶¶ 20, 28), as required by feature [4]. 
25 or 23/25 including the BDTI 29 between Harada’s adjacent photodiodes 80, in order to isolate the photodiodes from each other and thereby reduce dark current, as taught in Lee-427 (at ¶ 28).  As such, Lee-427 may be seen as an improvement to Harada in this regard.  (See MPEP 2143.)

With regard to claim 6, Harada further discloses,
6. The semiconductor image sensor device of claim 1, wherein a bottom surface of the metal fill 26(24) is substantially coplanar with the first surface [bottom surface of 4] of the semiconductor layer 4 [as shown in Fig. 1].  

E. Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Lee-427, as applied to claim 1 above, and further in view of US 2015/0115386 (“Chuang”).
Claims 3 and 7 read,
3. The semiconductor image sensor device of claim 1, wherein the capping structure comprises an aluminum copper alloy.  
7. The semiconductor image sensor device of claim 1, wherein the capping structure comprises an aluminum copper alloy.  
The prior art of Harada in view of Lee-427, as explained above, teaches each of the features of claim 1. 
Harada teaches that the metal of the capping layer 26(25) can be Cu, Al, W,  “or a metal compound thereof “ (Harada: ¶ 81), but does not specifically mention Al-Cu alloy.
Chuang, like Harada, is drawn to an image sensing device including a photodiode array 122 and having contact pad structures 110a, 110b, 110c that extend through the semiconductor layer 102a in which the photodiodes are formed (Chuang: ¶¶ 19, 21, 22; Figs. 1-4).  In addition, 110a, 110b, 110c can be Cu or W --as in Harada (supra)-- as well as also AlCu alloy (Chuang: ¶ 33).
Inasmuch as Harada and Chuang teach overlapping materials for the same purpose of forming the pad structures extending through the semiconductor layer of the imaging device, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use AlCu and the capping layer material 26(25) because Chuang teaches that it is suitable for the identical purpose and thus amounts to obvious material choice.  (See MPEP 2144.07.)  

F. Claims 1, 2, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246707 (“Koo”) in view of US 2015/0243805 (“Chien”).
Claim 1 reads,
1. A semiconductor image sensor device, comprising: 
[1] a semiconductor layer having a first surface and a second surface that is opposite to the first surface; 
[2] an interconnect structure disposed on the first surface of the semiconductor layer; 
[3] a plurality of radiation-sensing regions formed in the semiconductor layer, wherein the plurality of radiation-sensing regions are configured to sense radiation that enters the semiconductor layer from the second surface; 
[4] a plurality of back side deep trench isolation (BDTI) structures formed in the semiconductor layer; and 
[5a] a pad structure formed in the semiconductor layer, the pad structure comprising: 
[5b] a metal fill; 
[5c] a capping structure on the metal fill; and 
[5d] a liner layer on the capping structure.  

1. A semiconductor image sensor device [Title, Abstract], comprising: 
[1] a semiconductor layer 2 [¶ 51] having a first surface 2a and a second surface 2b that is opposite to the first surface; 
[2] an interconnect structure 30/32 [¶ 57] disposed on the first surface of the semiconductor layer 2; 
[3] a plurality of radiation-sensing regions PD formed in the semiconductor layer 2, wherein the plurality of radiation-sensing regions PD are configured to sense radiation that enters the semiconductor layer 2 from the second surface 2b; 
[4] a plurality of back side deep trench isolation (BDTI) structures 11 [¶ 52] formed in the semiconductor layer 2; and 
[5a] a pad structure 11/13a formed in the semiconductor layer 2, the pad structure comprising: 
[5b] a metal fill 13a [¶ 53]; 
[5c] … [not taught] …  
[5d] a liner layer 11 … [¶ 53].
This is all of the features of claim 1 disclosed in Koo.

With regard to features [5c] and [5d] of claim 1, 
[5c] a capping structure on the metal fill; and 
[5d] a liner layer on the capping structure.  
Koo does not disclose a capping layer on the metal fill.
Chien, like Koo, is drawn to a backside-illuminated image sensor including photodiodes 116 formed in a semiconductor layer 110 and including isolation regions 162b/164b/150a between the adjacent photodiodes 116 (Chien: ¶¶ ).  Also like Koo, Chien teaches that the isolation layers can include only a light-reflecting metal fill or a light absorbing fill 160b (¶¶ 28, 50; Fig. 3D).  Chien further teaches that the isolation regions 162b/164b/150a between the 116 include both a light-reflecting metal fill 162b (Chien: ¶¶ 28, 59, 60) and a light-absorbing capping layer of 164b made from, e.g., a semiconductor material such as black Si; ¶ 26). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the isolation region fill 13 of Koo as in Chien to include the light-absorbing capping layer 164b and the light-reflecting metal fill 162b as taught in Chien in order to provide the additional benefit of a light-absorbing capping layer to allow the combination to reduce optical crosstalk among the photodiodes, as taught in Chien (Chien: ¶ 67).
Because the isolation regions 11/13 and the pad structure 11/13a are made simultaneously, the pad structure would also include the capping layer 164b on the metal fill 13a(162b), as taught in Chien.  There is a reasonable expectation of success because the black Si can be doped to be conductive. 
This is all of the features of claim 1. 

With regard to claim 2, Koo further discloses,
2. The semiconductor image sensor device of claim 1, wherein the pad structure 11/13a has a depth less than a thickness of the semiconductor layer 2 [as shown in Fig. 18].  

With regard to claim 11, Koo (Figs. 2, 3A) in view of Chien further teaches,
11. A semiconductor image sensor device [Koo: Title, Abstract], comprising: 
[1] a plurality of photo detectors PD in a semiconductor layer 2, wherein the plurality of photo detectors PD are configured to sense radiation that enters the semiconductor layer 2 from a first surface 2b [¶ 51]; 
[2a] a pad structure 11/13a in the semiconductor layer 2, the pad structure 11/13a comprising: 
13a [Koo: ¶ 53]; 
[2c] a capping layer 164b [as taught in Chien as applied to Koo (supra)]; and 
[2d] a liner layer 11 [Koo: ¶ 53] between the metal fill 13a and the semiconductor layer 2; and 
[3] an interconnect structure 130, 132 [¶ 53] attached to a second surface 12a of the semiconductor layer 2 that is opposite to the first surface 12b, 
[4] wherein at least one conductive line 130 of the interconnect structure 130, 132 is in contact with the metal fill 13a.  
As above, the light-absorbing capping layer 164b would be formed above the metal fill 13a of Koo, as taught in Chien.
This is all of the features of claim 11.

Claim 14 reads,
14. The semiconductor image sensor device of claim 11, wherein a depth of the pad structure is between about 80% and about 95% of a thickness of the semiconductor layer.
Koo does not discuss the relative depth of the pad structure as a percentage of the thickness of the semiconductor layer.
Chien further teaches that the depth of the isolation trench structures 160a(=162b/164b) is form 50% to 100% of the depth of the thickness of the semiconductor layer 110 (Chien: ¶ 22; Fig. 1B).
Inasmuch as Koo discloses a thin semiconductor layer 10 remaining between the isolation structures 11/13 and pad structure 11/13a, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the depth between 50% to <100% of the thickness of the semiconductor layer 2 because Chien teaches that this relative 11/13 and the pad structure 11/13a are made simultaneously, their depths would be the same.  
The claimed range overlaps the prior art range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).

With regard to claim 16, Koo (Fig. 18) in view of Chien further teaches,
16. A semiconductor image sensor device, comprising: 
[1] a plurality of photo detectors PD in a semiconductor layer 2 [¶ 14; Fig. 1], wherein the plurality of photo detectors PD are configured to sense radiation that enters the semiconductor layer from a top surface 2b; 
[2a] a pad structure 11/13a in the semiconductor layer 2 [Figs. 2A-3E], the pad structure comprising:
[2b] a metal fill 13a; 
[2c] a capping layer 164b [as taught in Chien as applied to Koo (supra)] on the metal fill 13a [as taught in Chien because 164b is on metal fill 162b (supra)]; and 
[2d] a liner layer 115, 
[2e] wherein the liner layer 11 is between the metal fill 13a and the semiconductor layer 2 and between the capping layer 164b and the semiconductor layer 2; 
[3] an isolation material 38/39 [Koo: ¶ 66] on the top surface 2b of the semiconductor layer 2 and over the pad structure 11/13a; and 
[4] an opening at the top surface 2b of the semiconductor layer 2, where the opening exposes the capping layer 164b [of Chien used on layer 13a of Koo (supra)] through the isolation material 38/39 [Fig. 18].  

Claim 19 reads,
19. The semiconductor image sensor device of claim 16, wherein a depth of the pad structure is between about 80% and about 95% of a thickness of the semiconductor layer.  
See discussion under claim 14, which applies equally here.

VI. Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a verbatim duplicate of claim 3.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814